DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/04/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1, 4, 6, 10-11, 14, 16 and 19 are objected to because of the following informalities:  
Claim(s) 1 recite a term “calculate a phase”. The Examiner suggests amending the term to recite “calculate the phase of the power source” to restore antecedent clarity. 
Claim(s) 4 recite a term “the beacon”. The Examiner suggests amending the term to recite “the first beacon signal and the second beacon signal” to restore antecedent clarity. 
Claim(s) 6, 14 and 19 recite a term “the first beacon”. The Examiner suggests amending the term to recite “the first beacon signal” to restore antecedent clarity. 
Claim(s) 10 recite a term “the extracted time”. The Examiner suggests amending the term to recite “the extracted time data value” to restore antecedent clarity. 
Claim(s) 11 recite a term “a data collection unit”. The Examiner suggests amending the term to recite “the data collection unit” to restore antecedent clarity.
Claim(s) 16 recite a term(s) “the collection device”, “the reference phasor data”, “the phase of the power line”. The Examiner suggests amending the term(s) to recite “the first collection device”, “the reference phasor value”, “a phase of a power line” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20170063156; hereinafter Williams) in view of WON et al. (US 20160021500).
Regarding claim 1, Williams teaches in figure(s) 1-12 a system for determining a phase of a power source (para. 56 - A combiner 455 receives and combines the received power transmission signals from the power transmitter) coupled to a metering device (power meter 440; fig. 4), the system comprising: 
a first collection device (power receiving client 400/1100; figs. 4,11) in electronic communication with the metering device (power meter 440; fig. 4) and having a memory (memory; fig. 11) and one or more electronic processors (processor; fig. 11) configured to: 
receive a first beacon signal (beacon signal 835 @ 490A in figs. 4,8); 
measure a phasor of a power source coupled to the metering device in response to receiving the first beacon signal (phase detector 820); 

    PNG
    media_image1.png
    777
    457
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    603
    438
    media_image2.png
    Greyscale

store (memory; fig. 11; para. 135 - electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated) the measured phasor (ADC output 830), an identification value (para. 116 -  a method for identifying movement of a client within a charging environment) associated with the device that transmitted the first beacon signal, and a first time in the memory (para. 109 - a determination is made on whether there has been a significant change in phase for the client device since the last time the phase was measured. If not, the system may wait a set length of time, at 1030, and the beacon phase is again retested); 
receive a second beacon signal (beacon signal 835 @ 490N in figs. 4,8), the second beacon signal comprising a message (para. 36 - a received beacon (or calibration) signal at each antenna of the array such that the coherent signal is phased for delivering power to the particular power receiver client that transmitted the beacon (or calibration) signal); 
extract data from the message, wherein the extracted data includes a time data value and a reference phasor value (reference signal 805, 806); 
determine whether the extracted time data value matches the first time stored in the memory (para. 56 - combiner or divider circuit that is configured to achieve isolation between the output ports while maintaining a matched condition); and 
based on determining that the extracted time matches the first time stored in the memory (abs. -  phase-shift a reference signal multiple times per detection cycle), calculate a phase (calculate beacon phase 970 in fig. 9; para. 113 -  receiver device then monitors the incoming power transmissions for phase variance over time) by comparing the reference phasor value to the stored measured phasor (steps 930-950 in fig. 9; clm. 1, para. 94 - a phase detector element configured to: compare an incoming signal to multiple phases of the phase-shifted reference signal during the detection cycle, and generate an output indicating a relative phase difference between the incoming signal and the phase-shifted reference signal for each of the multiple phases).
Williams does not teach explicitly a request message.
However, WON teaches in figure(s) 1-12 a request message (beacon request message in figs. 5, 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by having a request message as taught by WON in order to provide beacon data packets handshake protocol suitable for wireless communication in power distribution as evidenced by "a method for executing a function based on a received beacon signal … a request message for requesting transmission of geo-fence list information, and transmits the request message to the server" (paras. 3, 30 of WON).

Regarding claim 2, Williams teaches in figure(s) 1-12 the system of claim 1, further comprising: a data collection unit, the data collection unit comprising a memory and one or more processors (memory and processor), the one or more processors configured to: 
transmit the first beacon signal (para. 36 - computing the complex conjugate of a received beacon (or calibration) signal at each antenna of the array such that the coherent signal is phased for delivering power to the particular power receiver client that transmitted the beacon (or calibration) signal.); 
receive a beacon response signal from a reference collection device and extract the reference phasor value from the received beacon response (para. 10 - generating a reference signals at three or more phases wherein the phases are known, detecting a beacon signal, adjusting the amplitudes of the reference signals and the beacon signal until the amplitudes are roughly aligned … calculating the beacon signal's phase using the known phases and corresponding direct current outputs; fig. 10B); and 
transmit the second beacon signal comprising the request message (para. 41 - wireless power transmission system 101 can send beacon schedule information, e.g., Beacon Beat Schedule (BBS) cycle, power cycle information, etc., so that the wireless power receiver client 103 knows when to transmit (broadcast) its beacon signals and when to listen for power, etc.).

Regarding claim 3, Williams teaches in figure(s) 1-12 the system of claim 2, wherein the extracted time data value includes a time that the data collection unit transmitted the first beacon signal (para. 78 - controller monitors the detected phases over time, looking for a variance to sample for each antenna; para. 113 - receiver device then monitors the incoming power transmissions for phase variance over time, much in the same manner that the charger device in the previous section monitors the beacon signal for phase change).

Regarding claim 4, Williams teaches in figure(s) 1-12 the system of claim 2, wherein the beacon is transmitted using a wireless communication protocol (clm. 7 - a beacon signal transmitted by a wireless power receiver client in a wireless power delivery environment).

Regarding claim 5, Williams teaches in figure(s) 1-12 the system of claim 4, wherein the wireless communication protocol is an RF communication protocol (para. 5 - power transmission via RF).

Regarding claim 6, Williams teaches in figure(s) 1-12 the system of claim 1, wherein the first time is the time the first beacon was received at the first collection device (para. 42 - power receiver client 103 knows when to expect (e.g., a window of time) wireless power from the wireless power transmission system. The power receiver client 103 then generates a beacon (or calibration) signal and broadcasts the beacon during an assigned beacon transmission window (or time slice) indicated by the beacon schedule information, e.g., Beacon Beat Schedule (BBS) cycle).

Regarding claim 7, Williams teaches in figure(s) 1-12 the system of claim 1, wherein the request message further comprises a second identification value of the device that transmitted the second beacon signal (para. 61 - ID can be transmitted to one or more wireless power transmission systems when communication is established. power receiver clients may also be able to receive and identify other power receiver clients in a wireless power delivery environment based on the client ID).

Regarding claim 8, Williams teaches in figure(s) 1-12 the system of claim 1, wherein the one or more electronic processors are configured to calculate the phase by determining whether a phase angle difference between the reference phasor value and the stored phasor exceeds a predetermined threshold (para. 94 -  DC output in proportion to the degree of phase and amplitude alignment between the two signals; fig. 9).

Regarding claim 9, Williams teaches in figure(s) 1-12 the system of claim 8, wherein the predetermined threshold is plus/minus 30 degrees (para. 101 - resulting {circumflex over (θ)} can be calculated to whatever degree of precision that is desired by simply varying the number of antennas used to take measurements. As the number of antennas increases, the accuracy of the above model increases for sensing phase.).

Regarding claim 10, Williams teaches in figure(s) 1-12 a system for determining a phase of a power supply (para. 56 - A combiner 455 receives and combines the received power transmission signals from the power transmitter) coupled to a metering device (power meter 440; fig. 4) connected to a power distribution network (para. 138 - client-server network environment or as a peer machine in a peer-to-peer (or distributed) network environment; clm. 7 - a wireless power receiver client in a wireless power delivery environment), the system comprising: 
a plurality of collection devices (power receiving client 400/1100; figs. 4,11), each of the collection devices in electronic communication with a metering device (power meter 440; fig. 4) connected to a power distribution network and having a memory (memory; fig. 11) and one or more electronic processors (processor; fig. 11) configured to: 
receive a first beacon signal (beacon signal 835 @ 490A in figs. 4,8); 
measure a phasor based on receiving the first beacon signal (phase detector 820); 
store (memory; fig. 11; para. 135 - electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated) the phasor (ADC output 830) in the memory along with an identification value (para. 116 -  a method for identifying movement of a client within a charging environment) associated with the device that transmitted the first beacon signal and a first time (para. 109 - a determination is made on whether there has been a significant change in phase for the client device since the last time the phase was measured. If not, the system may wait a set length of time, at 1030, and the beacon phase is again retested); 
receive a second beacon signal (beacon signal 835 @ 490N in figs. 4,8), the second beacon signal comprising a request message (para. 36 - a received beacon (or calibration) signal at each antenna of the array such that the coherent signal is phased for delivering power to the particular power receiver client that transmitted the beacon (or calibration) signal); 
extract data from the message, wherein the extracted data includes a time data value (reference signal 805, 806); 
determine if the extracted time matches the first time stored in the memory (para. 56 - combiner or divider circuit that is configured to achieve isolation between the output ports while maintaining a matched condition); and 
based on determining that the extracted time matches the first time stored in the memory (abs. -  phase-shift a reference signal multiple times per detection cycle), transmit a response data packet comprising the stored phasor (steps 930-950 in fig. 9; clm. 1, para. 94 - a phase detector element configured to: compare an incoming signal to multiple phases of the phase-shifted reference signal during the detection cycle, and generate an output indicating a relative phase difference between the incoming signal and the phase-shifted reference signal for each of the multiple phases), the stored identification value (para. 61 - a client identifier (ID) module 415 stores a client ID that can uniquely identify the power receiver client in a wireless power delivery environment), and the first time (para. 78 - master controller monitors the detected phases over time, looking for a variance to sample for each antenna) to a data collection unit.
Williams does not teach explicitly a request message.
However, WON teaches in figure(s) 1-12 a request message (beacon request message in figs. 5, 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by having a request message as taught by WON in order to provide beacon data packets handshake protocol suitable for wireless communication in power distribution as evidenced by "a method for executing a function based on a received beacon signal … a request message for requesting transmission of geo-fence list information, and transmits the request message to the server" (paras. 3, 30 of WON).

Regarding claim 11, Williams teaches in figure(s) 1-12 the system of claim 10, further comprising: a data collection unit, comprising a memory and one or more processors (memory and processor), wherein the one or more processors are configured to: 
transmit the first beacon signal (para. 36 - computing the complex conjugate of a received beacon (or calibration) signal at each antenna of the array such that the coherent signal is phased for delivering power to the particular power receiver client that transmitted the beacon (or calibration) signal); 
transmit the second beacon signal and the message (para. 41 - wireless power transmission system 101 can send beacon schedule information, e.g., Beacon Beat Schedule (BBS) cycle, power cycle information, etc., so that the wireless power receiver client 103 knows when to transmit (broadcast) its beacon signals and when to listen for power, etc.); 
receive the response data packet; and 
transmit the response data packet to a host device (para. 39 - wireless devices 102a-102n include displays or other output functionalities to present data to a user and/or input functionalities to receive data from the user).

Regarding claim 12, Williams teaches in figure(s) 1-12 the system of claim 11, wherein the host device is a server based computing system (para. 39 - a server and/or other systems within the example environment 100).

Regarding claim 13, Williams teaches in figure(s) 1-12 the system of claim 10, wherein the extracted time data value includes a time that the data collection unit transmitted the first beacon signal (para. 78 - controller monitors the detected phases over time, looking for a variance to sample for each antenna; para. 113 - receiver device then monitors the incoming power transmissions for phase variance over time, much in the same manner that the charger device in the previous section monitors the beacon signal for phase change).

Regarding claim 14, Williams teaches in figure(s) 1-12 the system of claim 10, wherein the first time is the time the first beacon was received at the collection devices (para. 42 - power receiver client 103 knows when to expect (e.g., a window of time) wireless power from the wireless power transmission system. The power receiver client 103 then generates a beacon (or calibration) signal and broadcasts the beacon during an assigned beacon transmission window (or time slice) indicated by the beacon schedule information, e.g., Beacon Beat Schedule (BBS) cycle).

Regarding claim 15, Williams teaches in figure(s) 1-12 the system of claim 10, wherein the request message further comprises a second identification value associated with the device that transmitted the second beacon signal (para. 61 - ID can be transmitted to one or more wireless power transmission systems when communication is established. power receiver clients may also be able to receive and identify other power receiver clients in a wireless power delivery environment based on the client ID).

Regarding claim 16, Williams teaches in figure(s) 1-12 a method for determining a phase of a power supply (para. 56 - A combiner 455 receives and combines the received power transmission signals from the power transmitter) coupled to a metering device (power meter 440; fig. 4), wherein a first collection device (power receiving client 400/1100; figs. 4,11) is in electronic communication with the metering device (power meter 440; fig. 4), and incudes a memory (memory; fig. 11) and one or more electronic processors (processor; fig. 11), the method comprising: 
receiving a first beacon signal (beacon signal 835 @ 490A in figs. 4,8) at the first collection device (power receiving client 400/1100; figs. 4,11); 
measuring, via the collection device, a phasor (phase detector 820) of a power signal at the metering device (power meter 440; fig. 4) in response to receiving the first beacon signal; 
storing (memory; fig. 11; para. 135 - electrical or magnetic signals capable of being stored, transferred, combined, compared, and otherwise manipulated) the measured phasor (ADC output 830), a first time, and an identification value (para. 116 -  a method for identifying movement of a client within a charging environment) associated with the device that transmitted the first beacon signal in the memory (para. 109 - a determination is made on whether there has been a significant change in phase for the client device since the last time the phase was measured. If not, the system may wait a set length of time, at 1030, and the beacon phase is again retested); 
receiving a second beacon signal (beacon signal 835 @ 490N in figs. 4,8) at the first collection device; 
extracting data from the message (para. 36 - a received beacon (or calibration) signal at each antenna of the array such that the coherent signal is phased for delivering power to the particular power receiver client that transmitted the beacon (or calibration) signal) by the first collection device, wherein the extracted data includes a time data value and a reference phasor value (reference signal 805, 806); 
determining, by the first collection device, whether the extracted time data value matches the first time stored in the memory (para. 56 - combiner or divider circuit that is configured to achieve isolation between the output ports while maintaining a matched condition); and 
calculating, by the first collection device, the phase of the power line connected to the metering device by comparing the reference phasor data to the stored measured phasor (steps 930-950 in fig. 9; clm. 1, para. 94 - a phase detector element configured to: compare an incoming signal to multiple phases of the phase-shifted reference signal during the detection cycle, and generate an output indicating a relative phase difference between the incoming signal and the phase-shifted reference signal for each of the multiple phases).
Williams does not teach explicitly a request message.
However, WON teaches in figure(s) 1-12 a request message (beacon request message in figs. 5, 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by having a request message as taught by WON in order to provide beacon data packets handshake protocol suitable for wireless communication in power distribution as evidenced by "a method for executing a function based on a received beacon signal … a request message for requesting transmission of geo-fence list information, and transmits the request message to the server" (paras. 3, 30 of WON).

Regarding claim 17, Williams teaches in figure(s) 1-12 the method of claim 16, further comprising: 
transmitting the first beacon signal by a data collection unit (para. 36 - computing the complex conjugate of a received beacon (or calibration) signal at each antenna of the array such that the coherent signal is phased for delivering power to the particular power receiver client that transmitted the beacon (or calibration) signal); 
receiving, at the data collection unit, a beacon response signal from a reference collection device and extracting the reference phasor value from the received beacon response (para. 10 - generating a reference signals at three or more phases wherein the phases are known, detecting a beacon signal, adjusting the amplitudes of the reference signals and the beacon signal until the amplitudes are roughly aligned … calculating the beacon signal's phase using the known phases and corresponding direct current outputs; fig. 10B); and 
transmitting the second beacon signal, wherein the second beacon signal includes the request message (para. 41 - wireless power transmission system 101 can send beacon schedule information, e.g., Beacon Beat Schedule (BBS) cycle, power cycle information, etc., so that the wireless power receiver client 103 knows when to transmit (broadcast) its beacon signals and when to listen for power, etc.).

Regarding claim 18, Williams teaches in figure(s) 1-12 the method of claim 17, wherein the extracted time data value includes a time that the data collection unit transmitted the first beacon signal (para. 78 - controller monitors the detected phases over time, looking for a variance to sample for each antenna; para. 113 - receiver device then monitors the incoming power transmissions for phase variance over time, much in the same manner that the charger device in the previous section monitors the beacon signal for phase change).

Regarding claim 19, Williams teaches in figure(s) 1-12 the method of claim 16, wherein the first time is the time the first beacon was received at the first collection device (para. 42 - power receiver client 103 knows when to expect (e.g., a window of time) wireless power from the wireless power transmission system. The power receiver client 103 then generates a beacon (or calibration) signal and broadcasts the beacon during an assigned beacon transmission window (or time slice) indicated by the beacon schedule information, e.g., Beacon Beat Schedule (BBS) cycle).

Regarding claim 20, Williams teaches in figure(s) 1-12 the method of claim 16, wherein the request message further comprises a second identification value of the device that transmitted the second beacon signal (para. 61 - ID can be transmitted to one or more wireless power transmission systems when communication is established. power receiver clients may also be able to receive and identify other power receiver clients in a wireless power delivery environment based on the client ID).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868